DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 10/28/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant has amended the title to clearly indicate the invention to which the claims are directed. The objection to the specification is withdrawn forthwith.
Applicant has amended claim 10 to cure the noted informalities. The objection to claim 10 is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 4 and 10 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganassi (WO 2006031219; “Ganassi”).

Regarding claim 1, Ganassi discloses, in figures 4-5, a vehicle control device that controls temperature information for a test vehicle (ABSTRACT, “An apparatus and method is provided for testing at least one performance characteristic of a vehicle”), comprising: a peripheral temperature acquisition unit (202, 207) configured to acquire a peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) from a first temperature sensor (207) that is provided outside of the test vehicle in a soak chamber where the test vehicle is stored or in a test chamber (100) where the test vehicle (150) is tested; a position 

Regarding claim 2, Ganassi discloses, in figures 4-5, there is further provided a vehicle temperature acquisition unit (182, 180) configured to acquire from a second sensor (180) that is mounted in the test vehicle (150) a vehicle temperature (p. 12, ¶ 4, Ganassi’s sensors include a temperature sensor), which is the temperature of the particular test vehicle (150), and the recording unit (184) is configured to transmit the vehicle temperature of the test vehicle (see previous comment) with the peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) and the position information for the test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b), and record the association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).




Regarding claim 4, Ganassi discloses, in figures 4-5, a plurality of the first temperature sensors (207) are provided in the soak chamber (100), and the peripheral temperature acquisition unit (202, 207) is configured to acquire the peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) from the first temperature sensor (207) that is located closest to the test vehicle (150) based on the position information for that test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b) acquired by the position information acquisition unit (182, 188a, 188b, 190).

Regarding claim 10, Ganassi discloses, in figures 4-5, a tangible, non-transitory computer readable medium (184) storing a vehicle control program (p. 13, ¶ 2, Ganassi controller is 

Regarding claim 11, Ganassi discloses, in figures 4-5, a vehicle control method that is used for controlling temperature information for a test vehicle (ABSTRACT, “An apparatus and method is provided for testing at least one performance characteristic of a vehicle”), the method comprising: acquiring a peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Komada (US 20150332520, “Komada”), in view of Giadoumis (Driving and Engine Cycles, 2017; "Giadoumis").

Regarding claim 1, Komada discloses, in figures 1-2, a vehicle control device ((4) ¶ 0032, Komada’s test management apparatus sets test conditions in the test bench) that controls temperature information (¶ 0046, the examiner construes Komada’s test management apparatus is connected to the temperature controller; ¶ Komada’s schedule setting part of the test management apparatus sets the temperature of the chassis test room) for a test vehicle (not 
It could be argued Komada fails to explicitly disclose acquiring position and ambient temperature of a vehicle in a parked state.
However, Giadoumis teaches a test cycle should include cold starting prepared with a cold soak (p. 18, ¶ 1-2, examiner notes Giadoumis’ driving cycle should: incorporate “cold starting” preceded by a long uninterrupted soak at 20°-30°, be repeatable and fully controlled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Giadoumis’ test cycle preceded by a controlled soak to inform Komada to begin the running data collection cycle by recording temperature and location data of a controlled soak. Doing so would increase the quality of the derived test cycle.
.

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ganassi (WO2006031219 “Ganassi”) in view of Venkiteswaran (US20200043257 “Venkiteswaran”).

Regarding claim 5, Ganassi discloses, in figures 4-5, the recording unit (184) is configured to associate the vehicle temperature of the test vehicle (p. 12, ¶ 4, Ganassi’s sensors include a temperature sensor) with the position information (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b) for the test vehicle (150), and records this association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).
Ganassi fails to explicitly disclose a test vehicle parked in a parking lot and the positioning information is acquired from a GPS system.
Venkiteswaran teaches, in figures 1-2, the vehicle acquisition unit (105, 110) is configured to acquire the vehicle data ((115) ¶ 0028) from the test vehicle (101) that is parked (see figure 2) in a parking lot (200), and the position information acquisition unit ((105, 115) ¶ 0028, “GPS”) is configured to acquire position information for the test vehicle (¶ 0028, “vehicle location”) from a global positioning satellite system (¶ 0028, “GPS”).


Regarding claim 6, Ganassi discloses, in figures 4-5, the recording unit (184) is configured to associate the peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the environmental temperature) and the position information for the test vehicle (p. 13, ¶ 2, Ganassi determines when the vehicle is within section 162 by detecting signals from transmitters 188a and 188b), and record the association (p. 16, ¶ 4, Ganassi downloads sensor data from each test run to the remote controller).
Ganassi fails to disclose a system configured to associate a residual charge of a battery that is mounted in the test vehicle.
Venkiteswaran teaches, in figures 1-2, a system configured to associate a residual charge of a battery (¶ 0064, Venkiteswaran requests a charge level of the battery) that is mounted in the test vehicle (101) and the position information for that test vehicle (¶ 0028, “vehicle location”), and record the association (¶ 0064, examiner notes Venkiteswaran’s vehicle is detected upon return, polled for battery charge and instructed what charge to attain at a charging station, the examiner believes this illustrates Venkiteswaran saves charge data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle charge data and location into Ganassi’s device to track stored test vehicle states. Doing so increases efficiency by automating measurement and tracking functionality.

Ganassi fails to disclose a system configured to associate fuel data relating to fuel with which the test vehicle is replenished.
Venkiteswaran teaches, in figures 1-2, a system configured to associate fuel data relating to fuel with which the test vehicle is replenished (¶ 0048, Venkiteswaran’s server receives fuel system data including the location, date, amount and fuel composition of the last refill) with the peripheral temperature of that test vehicle (¶ 0049, Venkiteswaran takes into account temperature ranges the fuel was exposed to when determining decomposition) and the position information for that test vehicle (¶ 0048, Venkiteswaran’s vehicle is detected upon return, polled for fuel system data) and record the association (¶ 0048, Venkiteswaran’s server stores fuel system data in the data store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle fuel data into Ganassi’s device to track stored test vehicle states. Doing so increases the efficiency of maintaining vehicle readiness.

Regarding claim 8, Ganassi discloses, in figures 4-5, the recording unit (184) configured to associate the peripheral temperature of the test vehicle (p. 14, ¶ 5, Ganassi’s sensors sense the 
Ganassi fails to disclose a system configured to associate fuel data relating to fuel with which the test vehicle is replenished.
Venkiteswaran teaches, in figures 1-2 and 4, a system configured to associate tire pressure data showing tire pressures of the test vehicle ((410) see figure 4) with the peripheral temperature of the test vehicle ((425) see figure 4) and the position information for the test vehicle ((405) see figure 4), and record the association ((455) ¶ 0096, Venkiteswaran determines if the tire pressure is outside a specified pressure threshold, the examiner asserts Venkiteswaran’s determination would include a memory storage step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Venkiteswaran’s scheme of collecting vehicle tire data into Ganassi’s device to track stored test vehicle states. Doing so increases the efficiency of maintaining vehicle readiness.

Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856